Per Curiam.

Testimony viva voce is so much to be preferred to that received through the medium of a deposition, that the Court are inclined to favour the personal appearance of witnesses.
The writ of protection will therefore always receive a liberal construction in favour of the witness' covered by -it.
An inhabitant of another State has a right to prefer having his controversies settled by the Courts in his own government. He must not be drawn into this State under the ostensible protection of this Court, and be then exposed to be entangled in litigation far from his home, which must ever be attended with augmented expense. For the furtherance of justice and the dignity of the Court, it is better that the plain letter of the writ should be preferred, than any nice construction which the ingenuity of counsel may suggest.
The Court consider, that the writ of protection ad testificandum suspends all civil process against the subject of it, while coming to and attending upon Court, with a reasonable time for the witness to return home after the rising of the Court.
If the doctrine should prevail, that the writ of protection ceases to operate after an imparlance awarded, or even after final judgment, it would promote litigation ; for the termination of the suit might not always be known to the witness. Arrests would follow; and though the failing to prove the knowledge of the termination in the suit would eventually liberate him on *281habeas corpus, yet the litigating the scienter would involve the witness in the very litigation which was intended to have been avoided by the writ of protection.
Thaddeus Rice, for the officer.
William C. Harrington and Bates Turner, for the -prisoner.
The Court are fully in opinion, that the prisoner must be discharged.
, Let judgment be entered, that the prisoner is discharged, and the constable be in mercy for his com tempt of the Court.